UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7184


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES EDWARD BLACKMON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.       Margaret B. Seymour, Chief
District Judge. (0:03-cr-01004-MBS-1)


Submitted:   November 20, 2012             Decided: November 27, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Michael Brandt, ROBINSON & BRANDT, PSC, Covington,
Kentucky, for Appellant. William Kenneth Witherspoon, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                James    Edward         Blackmon         seeks     to    appeal        the    district

court’s order denying relief on his self-styled 28 U.S.C. § 1651

(2006)     motion,        which         Blackmon          concedes        the     district          court

correctly       treated        as   a       28   U.S.C.A.        § 2255        (West    Supp.       2012)

motion.         Blackmon       also         seeks    to    appeal        the    district       court’s

order denying his Fed. R. Civ. P. 59(e) motion. *                                  The orders are

not    appealable        unless         a    circuit           justice    or     judge       issues    a

certificate of appealability.                       28 U.S.C. § 2253(c)(1)(B) (2006).

A     certificate        of     appealability              will     not        issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                           When the district court denies

relief     on    the    merits,         a    prisoner          satisfies       this     standard      by

demonstrating           that    reasonable               jurists     would        find       that     the

district        court’s       assessment          of      the    constitutional             claims    is

debatable       or     wrong.           Slack       v.    McDaniel,       529     U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling     is    debatable,         and       that       the    motion     states       a    debatable

       *
       Although Blackmon styled his motion a Fed. R. Civ. P.
60(b)(1) motion, because the motion was filed within twenty-
eight days of the district court’s dismissal order and sought
reconsideration of that order, we treat the motion as a Rule
59(e) motion.



                                                     2
claim of the denial of a constitutional right.            Slack, 529 U.S.

at 484-85.

           After confining our review to the issues raised in

Blackmon’s informal brief, see 4th Cir. R. 34(b), we conclude

that Blackmon has not made the requisite showing.            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                    3